Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the- appeal herein, there were presented and necessarily passed, upon questions under the Constitution of the United States, viz.: Whether the rights of defendant under the Fifth and Fourteenth Amendments were denied. Defendant argued that the disparity of the disposition of the two charges against him by the trial court violated due process and that the trial court cast the burden on the defendant to prove his alibi. The Court of Appeals considered these contentions and held that there was no violation of defendant’s constitutional rights. [See 30 N Y 2d 881.]